Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Readable claims 1-4 and 7-9 (on the elected species) have been examined on the merits.  (Claims 5-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-4 and 7-9 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to 
 Claims 1-4 and 7-9 are drawn to a composition (as a pharmaceutical and/or nutritional supplement) comprising a compound (an active ingredient) [i.e. the claimed compound that upregulates IRS2 function is a natural compounds as disclosed within Applicant’s specification in paragraph 0045 whereas paragraph 0045 discloses Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).  The compound, however, turned out to not be derived from an edible plant source at all.  Rather, the compound was derived from a natural fungal extract (Pseudomassaria) that had been recovered from leaves of an undetermined plant collected near Kinshasa, Democratic Republic of Congo.  This work showed, however, that it was at least possible to identify a small molecule capable of having partial activity toward the Insulin Receptor (IR.)] and a natural botanical extract (an active ingredient), wherein the extract is an aqueous extract of Cichorium Endivia var. Latifolium (i.e. all the claimed active ingredients are naturally-occurring ingredients). [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  Moreover, 
Therefore, the claimed composition/extract is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.
Response to Arguments
Applicant’s arguments submitted on 05/10/2021 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that the claimed invention includes compound that upregulates IRS2 function.  During processing of a plant as described at paragraphs [004] and [0045] at a pH that is above 4.3 (paragraph [0046]), the extract of certain plants includes an activity of exhibiting Insulin like biological activity in the 32D IRS2 Test system. The extracts having the activity the activity are from plants of the Asteraceae family and some members of the Larniacease or Brassicaceae families (paragraph [0050]) and are shown in Tables 1 and 2.  The compounds present in the naturally occurring plant do not possess this function, and extracts prepared by other methods do not exhibit this activity.  Thus, the claimed invention possesses functional differences as compared to the naturally occurring counterparts. Because the claimed invention possesses functional differences as compared to the naturally occurring counterparts, the claimed invention is not directed to a judicial exception and is directed to patentable subject matter.  For at least these reasons, reconsideration and withdrawal of the present rejection is respectfully requested.
In response, Examiner, however, disagrees because Examiner still maintains the claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because, there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed natural botanical extract has any characteristics or properties that are different from the naturally-Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-3 and 7-9 are rejected under 35 USC 103(a) as being unpatentable over Robinicky et al. (US 20030072822) in view of Zhang et al. (“Discovery of a Small Molecular Insulin Mimmetic with Antidiabetic Activity in Mice, Science 7 Mary 1999, Vol 284, Issue 5416-pages 974-977, website article of https://www.science.org/doi/full/10.1126/science.284.54116.974)
	A composition (as a pharmaceutical and/or nutritional supplement) comprising a compound (as an active ingredient) [i.e. the claimed compound that upregulates IRS2 function is a natural compounds as disclosed within Applicant’s specification in paragraph 0045 whereas paragraph 0045 discloses Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).  The compound, however, turned out to not be derived from an edible plant source at all.  Rather, the compound was derived from a natural fungal extract (Pseudomassaria) that had been recovered from leaves of an undetermined plant collected near Kinshasa, Democratic Republic of Congo.  This work showed, however, that it was at least possible to identify a small molecule capable of having partial activity toward the Insulin Receptor (IR.)] and a natural botanical extract (an active ingredient), wherein the extract is an aqueous extract of a botanical/plant is claimed. 
	Robinicky teaches a composition (as an oral pharmaceutical) comprising a botanical extract (an active ingredient), wherein the extract is an aqueous extract (i.e. the cited reference’s aqueous extract is of the same solvent of either water or an alcohol (ethanol) as disclosed within Applicant’s specification in paragraphs [0044-0045]) from a botanical/plant such as the Artmeisia species to be administered to treat diabetes in a subject (see entire document including e.g. abstract, title, paragraphs 0008, 0010, 0053, and claims). 
	 [Please note that the cited reference of Ribnicky does disclose the claimed botanical extract such as the cited reference provides materials and methods relating to modify polar fluid (aqueous) extracts of plant materials, such as Artemisia plant species, Abstract) that may provide at least 1 x 104  Insulin equivalent units 1 milliliter. For example, the highest concentration of Artemisia dracunculus extract was associated with up to a 40% increase in insulin-simulated glucose uptake as compared to the non-treated control and this dose-dependent, i.e. Paragraph [0096].  IRS-2 were measured in human skeletal muscle cells in response to response to treatment with Artemisia dracunculus extract over a range of concentrations (0-100 ng/ml) both with and without insulin, i.e. Paragraph 0099]. Furthermore, one unit of Insulin Equivalent Activity (also known as Insulin Augmenting Activity) is defined within Applicant’s specification as the minimum amount of material (compound or extract) necessary to increase the growth of the IRS-2 overproducing TEST cells by 1% of the level of growth achieved by treatment of the cells with an appropriate amount of insulin necessary to achieve a substantial increase in growth of the Test cells that a skilled investigator would classify as a sufficient positive control result as defined on Paragraph [0069] of the instant application). The cited reference of Ribnicky, however, explicitly/expressly fails to disclose the minimum amount of material (compound or extract) necessary to increase the growth of the IRS-2 overproducing TEST cells by 1% of the level of growth such as at least 1 x 104 Insulin Equivalent units in 1 milliliter.  However, it would have been obvious to one of ordinary skill in the art at the time to modify the botanical extract of Ribnicky to include the at least 1 x 104 Insulin Equivalent units in 1 milliliter, since where the general conditions of the claim are disclosed in the Ribnicky’s prior art, discovering the optimum or workable values involves only routine skill in the art.  The motivation for doing so would be increase the effectiveness of insulin-stimulated glucose uptake by decreasing insulin resistance (Ribnicky, Paragraph [0096].]  	
	[In addition, also Please note that the patentability of a product such as that of the claimed botanical extract does not depend upon the method of production (i.e., the method of production of obtaining an extract from the claimed botanical/plant species in a particular manner as claimed in claims 1 and 7).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).] 
	Ribnicky, however, does not expressly teach the further inclusion of a compound (as an active ingredient) to be administered to treat diabetes in a subject therein. 
	Zhang beneficially teach a composition comprising a compound (as an active ingredient) to be administered to treat diabetes in a subject therein (see entire document including i.e.-especially page 2 under the paragraph to identify small molecule IR activators).[Please note that  the claimed compound that upregulates IRS2 function is a natural compounds as disclosed within Applicant’s specification in paragraph 0045 whereas paragraph 0045 discloses that he cited reference of Zhang et al. conducted a high-throughout screen of more than 50,000 synthetic compounds and natural compound that activated the Insulin Receptor (IR).  The compound, however, turned out to not be derived from an edible plant source at all.  Rather, the compound was derived from a natural fungal extract (Pseudomassaria) that had been recovered from leaves of an undetermined plant collected near Kinshasa, Democratic Republic of Congo.  This work showed, however, that it was at least possible to identify a small molecule capable of having partial activity toward the Insulin Receptor (IR.)]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ribnicky’s composition by further including of a compound (as an active ingredient) within the Ribnicky’s composition as taught by the secondary reference (as discussed above), as well as to administer such composition for the same purpose of treating treat diabetes in a subject therein.  The adjustment of particular conventional working conditions therein (i.e. determining effective amount/ratios/units and/or effective forms) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

           Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Response to Arguments
Applicants' arguments presented within the 10 May 2021 reply concerning the previous art rejection of record (the 103 rejection) are deemed moot in view of the new grounds of rejection set forth above.  


Conclusion
No claim is allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                         

/MICHAEL BARKER/           Primary Examiner, Art Unit 1655